Citation Nr: 0806708	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to chemicals.

2.  Entitlement to service connection for a pituitary tumor, 
claimed as due to exposure to chemicals.

3.  Entitlement to service connection for multisystem 
atrophy, claimed as due to exposure to chemicals.

(The issue of entitlement to non-service-connected pension is 
the subject of a separate decision being issued 
concurrently).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  Colon cancer was first manifested many years after the 
veteran's service and has not been medically related to her 
service. 

2.  A pituitary tumor was first manifested many years after 
the veteran's service and has not been medically related to 
her service. 

3.  Multisystem atrophy was first manifested many years after 
the veteran's service and has not been medically related to 
her service. 


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A pituitary tumor was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Multisystem atrophy was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in her possession that 
pertained to her claims.  In March 2006, the veteran also was 
provided notice with respect to the initial disability rating 
and effective date elements of the claims.  Although the 
claims were not readjudicated after this second notice, any 
question as to the appropriate disability rating or effective 
date is moot, as service connection is denied and there can 
be no prejudice to the veteran regarding those elements of 
the claims.  In sum, the veteran was not precluded from 
participating effectively in the processing of her claims.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

While the veteran has not been medically evaluated in 
conjunction with her claim, one is not required in this 
instance.  The Board is required to seek a medical exam and 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran has received treatment for each of the disabilities 
for which service connection is sought.  However, the 
veteran's service medical records do not confirm any in-
service event, injury, or disease to which the disabilities 
may be related.  This includes the lack of evidence of 
chemical exposure as claimed by the veteran.  The veteran was 
advised in the April 2005 notice that she should provide VA 
with details of her claimed exposure, to include where and 
when it happened, and which chemicals were involved.  
Although she provided written comments thereafter in both her 
notice of disagreement and VA Form 9, neither document 
provided any details regarding her claimed exposure.  Because 
the evidence does not support an in-service event, injury, or 
disease to which her current disabilities may be related, 
further medical examination and opinion are not required.

Service Connection

The veteran seeks service connection for several conditions, 
which she contends are the result of exposure to chemicals at 
Fort McClellan, Alabama during her service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Each disorder claimed 
is discussed below.

Colon Cancer

The veteran contends that her colon cancer is the result of 
chemical exposure at Fort McClellan, Alabama.  While 
personnel records confirm that she was stationed there during 
her service, there is no indication that her military 
occupational specialties caused her to be exposed to 
chemicals.  Particularly, her two DD Forms 214, Report of 
Separation from Active Duty, indicate that she served as a 
unit clerk, administrative specialist, and personnel 
management specialist during service.  These specialties are 
not indicative of such exposure.

Nor does a review of the veteran's service medical records 
show any such exposure, nor any complaints, treatment, or 
diagnosis of a colon disorder.  Her April 1972 enlistment 
examination and January 1973 retention examination are both 
negative for pathological findings referable to the digestive 
system.  The only abnormality of the abdomen noted was a 
healed scar from a pre-service appendectomy.  Though she 
referenced complaints of abdominal pain in January 1973, that 
was later attributed to an unrelated genitourinary disorder.  
In sum, the service medical records are negative for any 
complaint or disorder referable either to chemical exposure 
or a disorder of the colon.  

As there is no corroborating evidence of an event or injury 
in service, and further no nexus between the veteran's 
current disorder and her service, direct service connection 
cannot be established.  The Board notes that the veteran was 
treated for transverse colon cancer in June 2002, and 
underwent a transverse colectomy, but none of the records of 
this treatment suggest a relationship between the cancer and 
the veteran's military service, to include and exposure to 
chemicals.  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, malignant tumors) manifested itself 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  In this case, and as alluded to 
above, the first documented evidence of transverse colon 
cancer was in June 2002, by private medical record.  This is 
beyond one year from the veteran's separation in 1975.  The 
presumption, therefore, is inapplicable.  The preponderance 
of the evidence is against the veteran's claim; the benefit 
of the doubt provision does not apply.  Service connection 
for colon cancer is not warranted.

Pituitary Tumor

The veteran argues that she has a pituitary tumor as a result 
of her service at Fort McClellan and specifically due to her 
exposure to chemicals during that time.  As explained above, 
there is no evidence of record that the veteran was exposed 
to chemicals during her service.  Furthermore, service 
medical records are negative for complaint, treatment, or 
diagnosis referable to the pituitary gland.  Official 
examinations of record confirm that her endocrine system was 
normal.  See April 1972 enlistment examination and January 
1973 retention examination.  

The first indication of a pituitary tumor is in July 2001, at 
which time a magnetic resonance imaging (MRI) scan was 
ordered to follow up on a possible pituitary mass.  The MRI 
confirmed a focal mass lesion within the pituitary gland.  A 
September 2002 MRI confirmed an "associated mass."  In 
February 2003, it was clarified that while a "discreetly 
discernible pituitary mass" was identified, the prominence 
of the gland suggested the "presence of an underlying 
adenoma."  The follow up August 2003 MRI found "no 
important change" since February and described a "small 
adenoma occupying the gland."

While it is clear that the veteran carries a current 
diagnosis of pituitary adenoma, there is no medical evidence 
of record suggesting or supporting a nexus to service.  
Furthermore, a pituitary adenoma is defined in the medical 
field as a benign, rather than malignant, neoplasm of the 
anterior pituitary gland.  Dorland's Illustrated Medical 
Dictionary, 31st Ed., 30, (c) 2007.  Supposing for the sake of 
argument that the veteran's pituitary tumor was malignant, 
and thus a chronic disease subject to presumptive service 
connection, the first evidence of the same is in July 2001, 
more than one year from the veteran's separation.  In all, 
the preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection, either direct 
or presumptive, is not warranted for a pituitary tumor.

Multisystem Atrophy

Post-service records confirm that the veteran had complaints 
of tremors and other neurological symptoms in December 2002.  
At that time, a diagnosis of idiopathic (or, of unknown 
cause) neuromuscular disorder was rendered.  It was also 
noted that it might be early undiagnosed amyotrophic lateral 
sclerosis (ALS) or a "side effect from her suspect pituitary 
problem."  It was "less likely MS," apparently referring 
to multiple sclerosis.  In a neurology consultation in June 
2003, the diagnosis was noted as "most likely Multi system 
Atrophy/Parkinson plus syndrome."  The neurologist changed 
this, however, in August 2003 to multisystem atrophy.  The 
veteran's primary care records continue to show treatment for 
peripheral neuritis and neuropathic pain.

Recognizing that the veteran's diagnosis has been somewhat in 
flux, it is still clear that her service medical records do 
not show treatment for ALS, MS, multisystem atrophy, or any 
of the associated signs or symptoms.  In January 1973, she 
had developed what was termed as an emotion or stress related 
tic in her face on the left side; however, that apparently 
resolved, as it was not mentioned on subsequent treatment 
notes.  Also, in December 1973, the veteran was noted to have 
quivering lips; however, this was specifically related to 
anxiety.  At no point during service was a neurological 
pathology noted, either in the treatment records or on her 
January 1973 retention examination.  The veteran was 
separated from service without a separation examination, due 
to pregnancy.

In sum, there is no treatment in service for the claimed 
disorder, nor any evidence of the claimed chemical exposure.  
The first documented instance of treatment for her current 
neurological disorder is in December 2002, more than twenty 
five years after service.  There is no evidence of record 
that suggests any relation to the veteran's service.   
Without these elements, service connection cannot be granted.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection must be denied.


ORDER

Service connection for colon cancer is denied.

Service connection for a pituitary tumor is denied.

Service connection for multisystem atrophy is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


